Per Curiam.

This was a complaint for the assignment of dower.
Several errors are assigned; but on looking through the record, we find there is not a single exception taki ,l to any ruling of the Court. The record shows regular 'proceedings from the complaint to the judgment; and next follows a prayer for an appeal. The appeal was granted and an appeal bond filed. That is all. No motion for a new trial — no evidence in the record — no exceptions.
There is nothing before this Court to be determined. 2 R. S. pp. 112, 115, 116. Zehnor v. Beard, at the present term (1).
The judgment is affirmed, with 10 per cent, damages and costs.

 Ante, 96.